DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 24 June 2022 has been entered. Claims 1, 3-4, and 11-18 remain pending in the application as well as newly added claims 19-21 (claims 2 and 5-10 have been canceled). Applicant’s amendments to the specification and claims overcome each and every objection and rejection previously set forth in the Non-Final Office Action dated 21 March 2022.

Response to Arguments
Applicant’s arguments, see pages 10-13, filed 24 June 2022, with respect to the rejections under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  The rejections of claims 1 and 17 and their dependent claims have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please Amend Title: BIOMETRIC IDENTIFICATION DEVICE USING A LIGHT DETECTION APPARATUS WITH LIGHT BLOCKING LAYER/DIAPHRAGM

Allowable Subject Matter
Claims 1, 3-4, and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art of record individually or combined fails to teach an optical image capturing unit as claimed, comprising: an optical converging device; a first dielectric layer configured to transmit an optical signal within a specific incident angle range returned by reflection or scattering of a finger above a display screen and disposed under the optical converging device; a light shielding layer, disposed in the first dielectric layer, the light shielding layer being provided with an opening, and the light shielding layer is configured to shield an incident optical signal from an adjacent optical image capturing unit; a second dielectric layer disposed under the first dielectric layer; more specifically in combination with a diaphragm disposed on a back focal plane of the optical converging device and disposed in the second dielectric layer, wherein the diaphragm is provided with a window, a focal point of the optical converging device is located in the window, a diameter of the opening of the light shielding layer is larger than a diameter of the window of the diaphragm, the second dielectric layer comprises a multi-layer metal layer, the diaphragm is configured to be a top metal layer in the multi-layer metal layer, and the multi-layer metal layer is configured to be an internal connection circuit of a photosensing unit; and the photosensing unit disposed under the second dielectric layer, wherein the optical converging device is configured to converge the optical signal to the window, and the optical signal is transmitted to the photosensing unit via the window.
	Claims 3-4, 11-16, and 19-21 are allowed because of their dependency on claim 1. 

	Regarding claim 17, the prior art of record individually or combined fails to teach an electronic device as claimed, comprising: a display screen, and an optical image capturing system, wherein the optical image capturing system comprises an array of a plurality of the optical image capturing units, the optical image capturing unit comprises: an optical converging device; a first dielectric layer configured to transmit an optical signal within a specific incident angle range returned by reflection or scattering of a finger above a display screen and disposed under the optical converging device; a light shielding layer, disposed in the first dielectric layer, the light shielding layer being provided with an opening, and the light shielding layer is configured to shield an incident optical signal from an adjacent optical image capturing unit; a second dielectric layer disposed under the first dielectric layer; more specifically in combination with a diaphragm disposed on a back focal plane of the optical converging device and disposed in the second dielectric layer, wherein the diaphragm is provided with a window, a focal point of the optical converging device is located in the window, a diameter of the opening of the light shielding layer is larger than a diameter of the window of the diaphragm, the second dielectric layer comprises a multi-layer metal layer, the diaphragm is configured to be a top metal layer in the multi-layer metal layer, and the multi-layer metal layer is configured to be an internal connection circuit of a photosensing unit; and the photosensing unit disposed under the second dielectric layer; wherein the optical converging device is configured to converge the optical signal to the window, and the optical signal is transmitted to the photosensing unit via the window; and wherein the optical image capturing system is disposed under the display screen.
	Claim 18 is allowed for its dependency on claim 17. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Non-Final Office Action dated 21 March 2022
Huang et al. (USPGPub 20200126920 A1): Huang teaches a multi-layered wiring level (see figure 2). However, it would not have been obvious to combine this with the multitude of other limitations on the diaphragm and layers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878  

/JENNIFER D BENNETT/Examiner, Art Unit 2878